Name: Council Regulation (EEC) No 3082/82 of 15 November 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 82 Official Journal of the European Communities No L 326/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3082/82 of 15 November 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas to avoid the risk of fraud, the definitions of sparkling wine, aerated sparkling wine, semi-sparkling wine and aerated semi-sparkling wine should be added to by making provision that the excess pressure which is a characteristic of these wines must be due to carbon dioxide in solution ; Whereas the occasion shall be taken to rectify an error of substance that has appeared in Article 39 of Regula ­ tion (EEC) No 337/79 , HAS ADOPTED THIS REGULATION : Article 1 In the second indent of the second subparagraph of Article 39 (6) of Regulation (EEC) No 337/79 the term 'table wine' shall be replaced by 'wine'. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 337/79 (4), as last amended by Regulation (EEC) No 2144/82 j5), contains in Annex II thereof a certain number of definitions of products covered by the common organization of the market ; Whereas, in the interests of harmonization , it is appro ­ priate to lay down that the determination of the degree of concentration of certain concentrated products defined in Annex II of the said Regulation must be carried out in accordance with the method prescribed for processed fruit and vegetables and contained in Annex III to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles (6), as last amended by Regulation (EEC) No 1118/81 (^ ; whereas the modification of the above ­ mentioned definitions leads to a modification of the Common Customs Tariff annexed to Regulation (EEC) No 950/68 (8), as last amended by Regulation (EEC) No 2791 /82 0 ; Article 2 Annex II to Regulation (EEC) No 337/79 is hereby amended as follows : 1 . Point 5 shall be replaced by the following : 5 . Concentrated grape must : uncaramelized grape must which is :  obtained by partial dehydration of grape must carried out by any authorized method other than by direct heat in such a way that the figure indicated by a refractometer (used in accordance with the method prescribed in Annex III to Regulation (EEC) No 516/77) at a temperature of 20 °C is not less than 51-9 % ,  derived exclusively from vine varieties referred to in Article 49 , (') OJ No C 206, 14 . 8 . 1981 , p . 4 . (3) OJ No C 310, 30 . 11 . 1981 , p . 9 . P) OJ No C 327, 14 . 12 . 1981 , p . 114.  produced within the Community, and(4) OJ No L 54, 5 . 3 . 1979, p . 1 . O OJ No L 227, 3 . 8 . 1982, p . 1 . ( «) OJ No L 73 , 21 . 3 . 1977, p . 1 . O OJ No L 118 , 30 . 4 . 1981 , p . 10 . (8) OJ No L 172, 27 . 7 . 1968 , p . 1 . &gt;) OJ No L 295, 21 . 10 . 1982, p . 4 .  obtained from grape must having at least the minimum natural alcoholic strength by volume laid down for the wine-growing zone in which the grapes were harvested. No L 326/2 Official Journal of the European Communities 23 . 11 . 82 An actual alcoholic strength of the concentrated grape juice of not more than 1 % volume shall be permissible.' 4 . Point 13 shall be replaced by the following : ' 13 . Sparkling wine : saving the derogation provided for in Article 48 (3), the product of which is obtained by first or second alcoholic fermentation : An actual alcoholic strength of the concentrated grape must of not more than 1 % vol shall be permissible.' 2. Point 5a shall be replaced by the following : ' 5a . Rectified concentrated grape must : the liquid uncaramelized product which :  is obtained by partial dehydration of grape must carried out by any authorized method other than by direct heat in such a way that the figure indicated by a refractometer (used in accordance with the method pres ­ cribed in Annex III to Regulation (EEC) No 516/77) at a temperature of 20 °C is not less than 70-5 % ; Member States may, however, allow a different figure for products used within their territory, provided it is not lower than 51-9 % ,  has undergone authorized treatment for deacidification and elimination of consti ­ tuents other than sugar, so that its acidity, expressed as tartaric acid, is not greater than 1 g/kg of total sugars and its ash content is not greater than 1 -2 g/kg of total sugars,  of fresh grapes,  of grape must,  of wine, all suitable for yielding table wine,  of table wine, or  of quality wine psr, and which, when the container is opened, releases carbon dioxide derived exclusively from fermentation and which has an excess pressure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20 0 C in closed containers .' 5 . Point 14 shall be replaced by the following : ' 14 . Aerated sparkling wine : the product which :  is obtained, subject to the provisions of Article 48 (3) from table wine,  has a :  is produced in the Community,  total phenol content of between 100 and 400 mg/kg of total sugars,  simple phenol content of not less than 50 % of total phenols,  sucrose content of less than 20 g/kg of total sugars ,  is derived exclusively from the vine varie ­ ties referred to in Article 49 ;  is produced within the Community,  releases, when the container is opened, carbon dioxide derived wholly or partially from an addition of that gas, and  has an excess pressure, due to carbon dioxide in solution , not exceeding 3 bar when kept at a temperature of 20 °C in closed containers.' 6 . Point 15 shall be replaced by the following : ' 15 . Semi-sparkling wine : the product which :  is obtained from table wine, quality wine psr or from products suitable for yielding table wine or quality wine psr, provided that such wine or products have a total alcoholic strength of not less than 9 % vol,  has an actual alcoholic strength of not less than 7 % vol,  has an excess pressure , due to endogenous carbon dioxide in solution , of not less than 1 bar and not more than 2-5 bar when kept at a temperature of 20 0 C in closed containers ,  is put up in containers of not more than three litres .'  is obtained from grape must having at least the minimum natural alcoholic strength by volume laid down for the wine-growing zone in which the grapes were harvested . An actual alcoholic strength of the concen ­ trated rectified grape must of not more than 1 % vol shall be permissible .' 3 . Point 7 shall be replaced by the following : '7 . Concentrated grape juice : uncaramelized grape juice obtained by partial dehydration of grape juice carried out by any authorized method other than by direct heat in such a way that the figure indicated by a refractometer (used in accordance with the method prescribed in Annex III to Regulation (EEC) No 516/77) at a temperature of 20 °C is not less than 51-9 % . 23 . 11 . 82 Official Journal of the European Communities No L 326/3 7. Point 1 6 shall be replaced by the following : ' 16 . Aerated semi-sparkling wine : the product which  is obtained from table wine, quality wine psr or from products suitable for yielding table wine or quality wine psr,  has an actual alcoholic strength of not less than 7 % vol and a total alcoholic strength of not less than 9 % vol,  has an excess pressure, of not less than 1 bar and not more than 2-5 bar when kept at a temperature of 20 °C in closed containers, due to carbon dioxide in solu ­ tion, which has been wholly or partially added,  is put up in containers of not less than three litres .' juice (including grape must)" means grape juice (including grape must) for which the figure indicated by a refractometer (used in accordance with the method prescribed in Annex III to Regulation (EEC) No 516/77) at a temperature of 20 °C is not less than 51-9% .' 2 . Point A in Additional Note 3 to Chapter 22 shall be replaced by the following : 'A. "Sparkling wine" (subheading 22.05 A) means a product having an actual alcoholic strength of not less than 8-5 % vol, obtained :  either by first or second alcoholic fermenta ­ tion of fresh grapes, grape must or wine, and releasing, when the container is opened, carbon dioxide derived exclusively from fermentation,  or from wine and releasing, when the container is opened, carbon dioxide derived wholly or partly from the addition of this gas, and having, when kept at a temperature of 20 0 C in closed containers, an excess pres ­ sure due to carbon dioxide in solution of not less than 3 bar.' 3 . The text of subheading 22.05 B shall be replaced by the following : Article 3 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended as follows : 1 . Additional Note 6 to Chapter 20 shall be replaced by the following : '6 . For the purposes of subheadings 20.07 B I a) 1 aa) and 20.07 B I b) 1 aa), "concentrated grape Heading No Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 '22.05 B. Wine other than that referred to in A in bottles with "mushrooms" stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pres ­ sure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 0 C 40 ECU per hi (a) , Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1982. For the Council The President N. A. KOFOED